Citation Nr: 0901910	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO. 05-40 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2. Entitlement to an initial disability rating in excess of 
10 percent for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from June 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1. The competent evidence of record shows that the veteran's 
service-connected bilateral hearing loss is productive of 
level II hearing acuity in the right ear and level II hearing 
acuity in the left ear.

2. The current single 10 percent disability rating assigned 
for tinnitus is the maximum scheduler rating allowed under 
the applicable VA rating criteria.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial disability 
rating in excess of 10 percent for bilateral hearing loss 
have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 6100 (2008).

2. There is no legal basis for the assignment of a scheduler 
rating in excess of 10 percent for the veteran's tinnitus, to 
include a separate 10 percent rating for each ear.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2008); Smith v. Nicholson,  451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

This appeal arises from the veteran's disagreement with the 
disability rating assigned following the grant of service 
connection for bilateral hearing loss and tinnitus. Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). No additional discussion 
of the duty to notify is therefore required.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and a VA examination report. Therefore, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). 

The Board finds "The record has been fully developed," and it 
is "difficult to discern what additional guidance VA could 
[provide] to the veteran regarding what further evidence [he] 
should submit to substantiate [his] claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from a 
service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). Since the 
veteran is appealing the original assignment of a disability 
rating following an award of service connection, the severity 
of his service-connected bilateral hearing loss and tinnitus 
is to be considered during the entire period from the initial 
assignment of the rating to the present time. See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007). The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.   

The veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100. Since his claim was received in 2005, the current 
version of rating criteria for bilateral hearing loss, which 
became effective June 10, 1999, is for consideration. 62 Fed. 
Reg. 25,202-25,210 (May 11, 1999). 

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered. See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992). The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment. Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears. See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral. Thereafter, that numeral will be elevated to 
the next higher numeral. 38 C.F.R. § 4.86(b).

The competent medical evidence of record includes an August 
2005 VA audiogram report which reflects pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
55
70
80
LEFT
N/A
25
60
80
85

The average puretone threshold was 57.5 in the right ear and 
62.5 in the left ear. Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
percent in the left ear.

The record includes a December 2003 private audiogram, but 
this audiogram is insufficient for ratings purposes. 
38 C.F.R. § 4.85(a) dictates that "an examination for 
hearing impairment for VA purposes must ....include a 
controlled speech discrimination test (Maryland CNC)." The 
December 2003 audiogram does not include a Maryland CNC 
speech discrimination test. As such, it cannot be used to 
rate the veteran's level of hearing impairment for VA 
purposes.

In multiple statements, the veteran has requested that VA 
look to the hearing tests conducted in service to determine 
the disability rating to be assigned for his bilateral 
hearing loss disability; however, the Board finds that 
hearing tests conducted 30 years ago are not relevant to 
determining the current level of disability for a claim filed 
in 2005. See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board does not find that either of the veteran's ears 
presents an exceptional pattern of hearing. Therefore, Table 
VI should be used for rating the veteran's bilateral hearing 
loss. 

The competent evidence of record shows level II hearing in 
the right ear and level II hearing in the left ear. Entering 
the category designations for each ear into Table VII results 
in a 0 percent disability rating under Diagnostic Code 6100.

The veteran's bilateral tinnitus has been rated by the RO 
under the provisions of Diagnostic Code 6260. In Smith v. 
Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of 
Appeals for Veterans Claims (CAVC) held that the pre-1999 and 
pre-June 13, 2003 versions of DC 6260 required the assignment 
of dual ratings for bilateral tinnitus. VA appealed this 
decision to the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision. In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the CAVC erred in not deferring to the 
VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limits a veteran to 
a single disability rating for tinnitus, regardless whether 
the tinnitus is unilateral or bilateral. Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.

The veteran's service-connected tinnitus has been assigned a 
10 percent rating which is the maximum schedular rating 
available for tinnitus. 38 C.F.R. §4.87, Diagnostic Code 
6260. As there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria. According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The record does not include any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings. The veteran has not required frequent 
periods of hospitalization for his hearing loss and tinnitus 
disabilities and treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings. The Board does not doubt that limitation 
caused by hearing loss has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings. 
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." See also Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Consequently, the Board finds that the current disability 
ratings assigned in this decision adequately reflect the 
clinically established impairment experienced by the veteran 
and higher ratings are denied on an extra-schedular basis.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.

An initial disability rating in excess of 10 percent for 
service-connected tinnitus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


